Citation Nr: 1536330	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  11-07 197	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for service-connected diabetes mellitus, type II, with peripheral neuropathy of the feet.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1966 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which granted service connection for diabetes mellitus, type II, with peripheral neuropathy of the feet, assigning a 20 percent disability rating, effective June 11, 2009.  

The Veteran initially also appealed the issues of service connection for a left thumb disability; increased ratings for service-connected lumbosacral strain, internal derangement of the left knee, internal derangement of the right knee, and residuals of shell fragment wound in the left elbow; and entitlement to a temporary total evaluation because of treatment for a service-connected or other condition subject to compensation.  However, the Veteran did not perfect the appeals of these issues; rather, he expressly limited the appeal to the issue on the title page in his substantive appeal (VA Form 9).  On the March 2011 VA Form 9, the Veteran checked box 9B and listed "diabetes" as the issue he intended to appeal.  There is no indication the Veteran was confused by the form and no subsequent correspondence from VA that misled the Veteran as to these issues being still on appeal.  See Evans v. Shinseki, 25 Vet. App. 7, 15-17 (2011) (finding that VA must seek clarification from the appellant if there is a "perceived concern about how the appellant had filled out the Form 9" that leaves a question as to whether the appellant wished to continue to appeal an issue).  As such, the issues of service connection for a left thumb disability; increased ratings for service-connected lumbosacral strain, internal derangement of the left knee, internal derangement of the right knee, and residuals of shell fragment wound in the left elbow; and entitlement to a temporary total evaluation are not before the Board.  

The Board notes that although the Veteran requested a hearing before the Board, he failed to report to a hearing scheduled in March 2012 without explanation.  Accordingly, the Board will proceed as if the hearing request had been withdrawn.  38 C.F.R. § 20.704(d) (2014).
  
The issue of entitlement to service connection for a brain hemorrhage has been raised by the record in a March 2011 VA Form 9, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 


FINDING OF FACT

On July 15, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant's authorized representative that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant's authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran, through his representative, Military Order of the Purple Heart, withdrew his appeal in writing in July 2015.  The Veteran stated that he was satisfied with his current rating and no longer wished to pursue an appeal.  Hence, the Veteran has withdrawn this appeal and there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal of a higher initial rating for diabetes mellitus, type II, with peripheral neuropathy of the feet is dismissed.




		
H. SEESEL
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


